At a former day of this term, on October 16th of 1933, this court certified the sole question presented by this appeal to the Supreme Court — that is, whether or not House Bill No. 231 passed by the 43d Session of the Texas Legislature, c. 102 (Vernon's Ann.Civ.St. art. 2218b), commonly called the Moratorium Law, was constitutional — by an order *Page 1048 
certified to this court on the 28th day of June of 1934, the Supreme Court thus disposes of that certificate: "This cause was brought under the terms of, and for the purpose of obtaining relief under, chapter 102, Acts of the Regular Session of the 43d Legislature, which became effective May 1, 1933. The Act by its terms is effective in no event beyond May 1st, 1934. Since the statute is no longer operative, the Certificate herein is deemed moot and is, for that reason, dismissed, and it is accordingly so ordered."
Since the Supreme Court has thus held the only question raised in the cause to have become moot while the certificate was pending there, there remains at this time nothing to be disposed of here. The cause will therefore be dismissed.
Dismissed.